Case: 21-10261      Document: 00516092916         Page: 1    Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 15, 2021
                                  No. 21-10261
                                                                    Lyle W. Cayce
                                Summary Calendar
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregory Jean-Louis,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-329-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Gregory Jean-Louis has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Jean-Louis has not filed a response, but he has moved for the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10261    Document: 00516092916           Page: 2   Date Filed: 11/15/2021




                                   No. 21-10261


   appointment of substitute counsel. Jean-Louis’s motion for appointment of
   substitute counsel is DENIED.
         We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the APPEAL IS DISMISSED.
   See 5th Cir. R. 42.2.




                                        2